It is
a great pleasure to have Mr. Jean Ping presiding over
the General Assembly at its fifty-ninth session. I am
confident that his wealth of experience and the friendly
ties that his sisterly country enjoys with all countries of
the world will be a major asset for the Assembly as it
discharges its tasks.
The success of the present session will build upon
the accomplishments of the fifty-eighth session under
the leadership of the previous President, Mr. Julian
Hunte, who made an important contribution to the
revitalization of the role of the General Assembly in
various fields.
I would also like to express our appreciation to
the Secretary-General for his tireless efforts to enhance
the status of the Organization and to strengthen its role
in the international arena, in particular in the area of
regional and national development.
At the outset of the fifty-ninth session we must
scrutinize the international environment in which it is
being held. We have to consider world events to
determine their direction, to decide where we stand on
them and to understand their impact, whether positive
or negative, on the achievement of our shared goal: the
promotion of international peace and security.
18

Indeed, we need to pause to see where this world
and this international community are heading. Is it and
are we ascending towards upholding the values of
democracy, justice and the rule of law, or are we
descending into tyranny, the law of the jungle and the
imposition of the policies of fait accompli? Can it be
said that events in the world today emanate from a
genuine belief in the might of right, or do they, most
regrettably, represent a consolidation of the arrogance
of power?
The events witnessed by the world today are a
cause of grave concern to all those who believe in the
tenets and principles on which the international system
was established. We are witnessing the collapse of
noble values and the disintegration of principles once
thought unassailable. National sovereignty and
territorial integrity are no longer sufficient to prevent
interference in the internal affairs of States. Indeed,
those internal affairs have themselves become pretexts
for those who wish to impose their policies on others.
The international situation forces us to consider
the critical question of what we seek from this world
and what we have offered in return. We claim that we
want a world free from conflict and wars, but what
have we done to create such a world? We claim that we
want an international community governed by legality
and the rule of law, as the Secretary-General said on
Tuesday, but are we seriously upholding the values of
legality and law? We claim that we wish to see all
peoples enjoying democracy, but should States not
practice democracy in the conduct of their foreign
relations as well?
Relations among States are by nature volatile and
easy to break, but they are reparable. It may be difficult
at times to repair them, but the calculations pertaining
to constantly changing interests will eventually make it
possible to do so. Relations among peoples, however,
are different. Their wounds are readily inflamed and
heal slowly or hardly at all. It is therefore incumbent
upon us, in our feverish attempts to achieve our own
interests, to take special care to avoid flashpoints
between peoples, civilizations and cultures. Their
memories store all of their experiences and
tribulations. Nothing stored in their collective memory
fades or disappears with time.
For more than a decade now, Egypt has called
and continues to call for the convening of an
international conference under United Nations auspices
to consider the phenomenon of terrorism and to agree
on means to combat it through effective collective
international efforts. Proceeding from our belief in the
importance and centrality of the role of the United
Nations in the coordination of international efforts to
combat terrorism, as exercised through the General
Assembly and the Security Council, we propose that
the Assembly establish an open-ended working group
to consider proposals to increase the effectiveness and
efficiency of the United Nations and its ability to
achieve international anti-terrorism goals. That could
be accompanied by the convening of regional
preparatory meetings to catalogue regional needs and
areas conducive to international cooperation, which
could in turn ultimately lead to the adoption at an
international summit of a draft comprehensive
framework convention to combat terrorism.
I should like to take this opportunity to describe
the situation in our part of the world and the threats
and challenges it faces.
The main threat to the Middle East flows from
the continued acquisition by some of nuclear weapons.
While we all agree on the dangers posed by those
weapons and on the need to halt their proliferation as
one step towards eliminating them and freeing
humanity from the threat they represent, the
international community continues to address the
question of weapons of mass destruction selectively.
While the international community seeks to impose a
strict system to monitor the imports of all Member
States within the non-proliferation regime — which,
incidentally, includes all Arab States — it turns a blind
eye to the ongoing stockpiling of nuclear capabilities
by one party in the region.
I invite all to question whether it is acceptable for
the threat of nuclear proliferation to continue to loom
over the Middle East. I leave it to all to decide whether
the international approach to the question is fair or is
one of double standards; whether it is capable of
addressing those dangers and threats, or whether we
are in need of urgent radical change. The ongoing
application of double standards will not only
exacerbate the risks of nuclear proliferation and
weaken the belief in the credibility and centrality of the
relevant international regime, but also aggravate the
tense situation in the Middle East. In order to ease that
tension and to avert those dangers, in 1990 President
Mubarak launched the Egyptian initiative to create a
19

zone free from weapons of mass destruction in the
Middle East.
In the year that has elapsed between the opening
of the fifty-eighth and the fifty-ninth sessions, the
suffering of the Palestinian people has continued. The
Palestinian people has been subject to acts of
aggression and its legitimate rights have continued to
be violated. The tragedies visited upon Palestinians
have become a permanent item of newscasts and
newspaper headlines. A new report emerges every day
of the demolition of homes, the destruction of
infrastructure, the targeting of unarmed civilians,
assassinations, collective punishments, and the
imposition of curfews and closures. There is no end in
sight to such policies. All this suffering has been met
by an inexplicable international silence, with the
exception of some timid expression of dissatisfaction
or, at best, displeasure at events unfolding there. Such
responses entrench, rather than change, the situation of
fait accompli.
Israel also continues to build the separation wall
on Palestinian lands. The wall separates students from
their schools, workers from their factories and farmers
from their fields. Had Israel’s objective in the
construction of the wall truly been to ensure its own
security, it would have built it on its own land. The
advisory opinion of the International Court of Justice
declared the wall’s construction illegal and called for a
halt to construction activities and for the removal of
the sections already constructed. The opinion sent a
strong message to the international community in
general, and to Israel in particular, to the effect that the
torch of justice still burns bright. It may have seemed
to flicker, but it has not been extinguished. The scales
of justice still prevail. They may seem to have been
upset, but they have neither fallen nor been tipped.
Our region needs the construction of bridges that
connect, not walls that separate. Our region needs a
channel for the hopes for a promising future, not
barriers that hold the region captive to the past and its
tribulations. Our region needs the serious action and
sincere cooperation of all in order to dislodge the
political peace process from its current impasse and put
it back on track.
The way out of this bloody dilemma is well
known. It was laid down by the international Quartet in
the road map that enjoys the support of the entire
international community. The ultimate destination of
that path is also well known. It was enunciated by
United States President George Bush in his vision of
the establishment of two independent States, Palestine
and Israel, living side by side in peace and security.
That is the road before us; those are its landmarks
and its goals. There is neither time for waiting nor
room for foot-dragging. Prompt and effective action is
needed to break the cycle of violence, to restore calm
and to resume the process of political negotiations.
Such negotiations are the one and only way to end the
Arab-Israeli conflict.
In that regard, Israel’s intended withdrawal from
the Gaza Strip could be a significant step. If the
withdrawal takes place in a rational, disciplined and
orderly manner, it could enable us to begin to
overcome the crisis and to put the peace process back
on track. However, if it is carried out in an attitude of
stubbornness and short-sightedness, it will lead only to
tension and further violence.
In order to achieve the goal of an Israeli
withdrawal, a number of elements must be ensured. In
particular, the withdrawal must take place as an
integral and clear part of the road map, and it must be
full and complete. The withdrawal must include all
crossing points, the seaport and the airport; otherwise,
it will be just another way to impose a blockade on and
confinement of the Palestinian people. A complete
Israeli withdrawal means not only the departure of
occupation forces from the Gaza Strip, but also an end
to the policy of incursions, raids and assassinations,
which must be followed by a withdrawal from all the
occupied Palestinian territories in the West Bank.
Despite all the efforts and appeals for peace, the
bloodshed continues unabated in the Middle East. We
had pinned our hopes on the transfer of sovereignty to
the Iraqi people at the end of June and on the formation
of an Iraqi Government and National Council. It was
hoped that those would be the first steps towards the
restoration by the Iraqis of their full sovereignty on
their own national soil and towards ending the foreign
presence in that long-suffering country. However, the
events of recent months and days have shown — and
current events continue to show every day — that the
Iraqi people continue to live in conditions that are far
from stable.
We wonder whose interests are served by the
events in Iraq. Who is to benefit from the destruction
of that country, with its age-old civilization? Will the
20

events taking place in Iraq remain confined to that
country, or will they spread beyond its borders like
fire, causing destruction and desolation in the region as
they have done in Iraq?
We call upon all parties to respect Iraq’s
sovereignty and territorial integrity. The people and the
State of Iraq desperately need a breathing space for
calm reflection on the best way to bring the country out
of the devastating spiral of violence. We call upon the
United Nations to continue its pivotal role in helping
the people of Iraq to rebuild their constitutional and
legislative institutions as a first step towards the
rebuilding of Iraq by the Iraqis themselves.
Moreover, there is an urgent humanitarian
problem in Darfur — indeed, a real humanitarian
tragedy that requires urgent international action to
contain it. But is it inevitable that such an effort take
the form of interference in the Sudan’s internal affairs
and violation of its sovereignty? Can we not provide
humanitarian assistance and relief to Darfur’s
inhabitants without encroaching upon the Sudan’s
national sovereignty? Are there enough military forces
in the world to be dispatched as invaders to every area
that is afflicted by a humanitarian crisis?
The affairs of the Sudan, with its ethnic
composition and its religious and cultural heritage, are
by nature complex. It is our duty to help solve those
complex and difficult problems, not to make them
more so.
The Sudan has signed, with the United Nations, a
framework for cooperation to solve the problem in
Darfur and to ensure humanitarian access to the
civilians in the region. That augurs well for the early
alleviation of this humanitarian tragedy, which
threatens to have dire consequences for the entire
region. We call upon the international community not
to confine itself to criticizing one party or another and
not to lay the blame on one set of policies or another.
What is more important and useful is serious action to
help the Sudanese people to overcome the crisis.
Egypt believes that, in order to effectively face
the challenges and threats to international peace and
security, we must improve the working methods of the
United Nations. Therefore, we have participated
seriously — and will continue to do so — in the
exercise of strengthening and revitalizing the United
Nations and its organs. It is our hope that that exercise
will be comprehensive, balanced and transparent and
that it will be carried out in full respect for the
mandates that established the various organs of the
United Nations. In that context, we need to reaffirm the
need to revitalize the role of the General Assembly and
to ensure respect for and implementation of its
resolutions by establishing an effective follow-up
mechanism.
I now turn from the wider context of United
Nations reform to the most sensitive reform issue:
reform and expansion of the Security Council. The
sensitivity of that issue clearly stems from the
Council’s increasing role in international affairs and its
effect on many vital interests and on the international
balances of power.
Here, I should like clearly to state Egypt’s
position, which is based on our membership in the
Group of African States and the fact that we have the
honour to coordinate the Non-Aligned Movement
(NAM) working group on this issue. Egypt hopes that
the deliberations on this subject will result in both
reform of the Council and expansion of its
membership. The United Nations and the international
community as a whole will not gain much if the
process is limited to expanding the Council’s
membership without truly improving its working
methods so that it can better represent the general
membership of the Organization and have greater
capacity to maintain international peace and security.
Egypt is fully committed to the Declaration of the
1997 Harare Summit of the Organization of African
Unity (OAU), which affirmed Africa’s right to two
permanent seats and three non-permanent seats on an
expanded Security Council. We are also committed to
the positions of the Non-Aligned Movement with
regard to increasing the membership of the Council to
at least 26 member States. Such an expansion could be
confined to the non-permanent category should the
expansion of both membership categories prove
difficult.
What about the composition of the Council? We
call for guaranteed representation of all cultures and
civilizations in an expanded Security Council on the
basis of the current geographical distribution in the
United Nations. We believe that the Council will not be
able to effectively carry out its duties in the
maintenance of international peace and security unless
it is more aware of the nature and circumstances
prevailing in all societies and of the cultural and
21

historical heritage on which they base and formulate
their policies.
Here, we must reaffirm the legitimate right of
more than 1 billion Muslims and more than 300 million
Arabs to be represented in the Council on an equal
footing with those who represent other cultures and
civilizations. In that context, I wish to recall the
significant contributions made by Egypt at the regional
and international levels and its central role in the
African, Arab and Islamic spheres. Also noteworthy is
Egypt’s role in the Middle East and among developing
and emerging economies. As a founding Member of the
United Nations, Egypt has made well-known
contributions to the implementation of the purposes
and principles of the Organization and to United
Nations peacekeeping operations. Egypt also played a
pivotal role in establishing the League of Arab States,
the OAU, the African Union, NAM and the
Organization of the Islamic Conference. In addition, I
wish to recall that Egypt possesses the components of a
regional Power in its comprehensive sense, be it
economic, military or human. Egypt also enjoys social
and political stability. Its diplomatic outreach is among
the largest, and over the years it has developed strong
international ties throughout the world.
Egypt has in the past expressed its conviction that
it is eminently qualified to assume the responsibility of
a permanent seat in an expanded Security Council, on
the basis of the Harare Declaration. We reiterate that
the considerations to which I referred demonstrate that
Egypt is clearly eligible, and has the capacity, to take
on the responsibilities of membership of the Security
Council, in accordance with Article 23 of the Charter.
We believe that such membership could be based on a
system of rotation with our African brothers, whereby
we would fill the additional seats that would be
allocated to our continent, in accordance with any
newly established status in the Council and with the
geographic distribution as would be worked out by the
United Nations.